DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           Applicant's response and amendments, filed December 15, 2020, to the prior Office Action is acknowledged.  Applicant has cancelled claims 1-16, 20, 42-43, and 47-48, amended claims 17-18, 26-27, 32, and 41, and withdrawn claims 21-25, 28-31, and 44-46.
	Claims 17-19, 26-27, 32-33, and 41 are currently under examination and the subject matter of the present Office Action.

Priority
Applicant’s claim for the benefit of a prior-filed application, provisional applications 62/247,365 and 62/298,640, filed on October 28, 2015 and February 23, 2016, respectively, and PCT application PCT/US2016/059298, filed on October 28, 2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Accordingly, the effective priority date of the instant application is granted as October 28, 2015.


Response to Arguments (102)
 The prior rejection of claim(s) 17-19 and 26-27 under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (U.S. Pat. App. 2012/0058102 A1) is withdrawn in light of Applicant’s amendment to claim 17 further specifying that the regulatable-AAV particle further contains an AAV capsid that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim(s) 17-19, 26-27, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. Pat. App. 20120058102 A1), in view of Gao et al. (WIPO Pat. App. 2016/131009 A1; see effective filing date of February 13, 2015 per U.S. Provisional App. 62/115,928).
Regarding claims 17 and 41, Wilson teaches an AAV-mediated delivery system comprising an AAV vector containing a nucleic acid sequence encoding a therapeutic product (para [0008], [0051]) and a nucleic acid sequence encoding an ablator (para [0008], [0020]-[0021], [0051]), wherein expression of the ablator is controlled by an inducible promoter (para [0055]).  Wilson also teaches that the ablator, which can be an endonuclease such as a meganuclease or zinc-finger nuclease (para [0080]), cleaves the therapeutic transcription product of the nucleic acid sequence encoding said therapeutic product when activated by rapamycin (para [0019], [0065]; Fig. 21).  Because Wilson teaches that the expression of the ablator negatively regulates expression of the first nucleic acid encoding a therapeutic product, the nucleic acid sequence encoding the ablator constitutes a regulatable element.  This can be further viewed in light of Applicant’s Specification which defines an element capable of regulating expression of a therapeutic payload as a regulatable element (Specification, para [0009], [0048]), and the Applicant’s explicit statement that the regulatable element may comprise an endonuclease (Specification, para [00196]).  Wilson further teaches that the AAV vector can also contain a second, different ablator targeting a different recognition site on the same payload (para [0051]), and Wilson emphasizes that this second ablator can be packaged within the same AAV vector (para [0179]).

While Wilson teaches packaging two sequences encoding two ablators into the same AAV vector, Wilson does not teach, however, that the second sequence containing the second ablator, such as an endonuclease (i.e., a meganuclease or zinc-finger nuclease, as disclosed by para [0080]), can be located in a capsid.
Gao teaches that an endonuclease, which can be a meganuclease or a zinc-finger nuclease (p. 2, ln 28-30), can be grafted to the N- or C-terminus of a VP2 protein (abstract; p. 2, ln 24-27).  Gao further teaches that this grafting process can be performed by synthesizing one nucleic acid within another nucleic acid (p. 11, ln 31 – p. 12, ln 2), and that a chimeric protein is produced by this grafting method (p 12, ln 10-14).  Assuming that the nucleic acid encoding an endonuclease were synthesized within the nucleic acid encoding the VP2 capsid, this would necessarily lead to an endonuclease being located within a VP2 capsid, and Gao clearly implies this arrangement by stating that a nuclease can be grafted with an AAV capsid (p. 12, ln 24-26).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify either of the two meganucleases or zinc-finger nuclease ablator sequences taught by Wilson so that either could have been located within a capsid, including a VP2 capsid, as taught by Gao.  Gao teaches that nucleic acids encoding endonucleases, including meganucleases and zinc-finger nuclease, can be synthesized within a nucleic acid encoding a VP2 capsid such that a chimeric protein is produced, and one of ordinary skill in the art would have been motivated to modify either or the two the meganucleases or zinc-finger nuclease ablators taught by Wilson such that either could have located within a capsid, including a VP2 capsid, as taught by Gao because Gao teaches that AAV capsids, including VP2, can be used as delivery vehicles for nucleases (p. 2, ln 19-21), and both Gao and Wilson teach that AAV can be used to deliver nucleases (see Gao, p. 2, ln 14-16).


Regarding claim 18, Wilson teaches that AAV1 or AAV6 may be use to generate the DNA constructs and viruses (para [00421]).
Regarding claim 19, Wilson teaches that the ablator “ablates the transcription product of the transgene or translation of its mRNA” (para [0019]), indicating that the first nucleic acid sequence (i.e., the one encoding the therapeutic product) encodes an mRNA (i.e., “product of the transgene”) capable of being ablated.  While claim 19 states that the payload “comprises…a wild-type mRNA, or engineered precursor thereof”, Applicant’s Specification states that the mRNA is encoded by the payload (para [0045]), indicating that the broadest reasonable interpretation of the phrase “compris[ing]…a wild-type mRNA, or engineered precursor thereof” includes DNA which encodes an mRNA of interest, and thus the DNA encoding mRNA of Wilson reasonably anticipates the claimed limitation.
Regarding claim 26, Wilson teaches that the regulatable element encodes an enzyme to cleave the payload product (para [0019], [0065]).
Regarding claim 27, Wilson teaches that the enzyme is a meganuclease or zinc-finger nuclease (para [0080]). 

Response to Arguments 
	Applicant argues that Wilson is flawed because Wilson does not teach that an AAV vector contains a second regulatable sequence in the AAV vector’s capsid (Remarks, p. 9, para 3).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While Applicant is correct that Wilson does not teach a regulatable element sequence in an AAV vector’s capsid, the original Non-Final Office action did not claim such.  Rather, the Non-Final action stated that Wilson in view of Gao renders obvious the feature of a regulatable element contained within an AAV capsid of an AAV vector, given that Wilson discloses an AAV vector containing one or more regulatable elements, and Gao teaches that one such method of packaging sequences for delivery in AAV vectors comprises grafting payloads onto the N- or C- terminus of the VP2 capsid.  In other words, because it was well known in the art at the time of the claimed invention to transport nucleic acid payload sequences using AAV vectors by attaching such sequences to the capsid itself, the limitation of attaching a transport a second regulatable element in an AAV viral capsid is itself obvious.  Furthermore, Gao explicitly discloses that meganucleases and zinc-finger nucleases, the optional regulatable element sequences taught by Wilson, can be transported using viral capsid attachment, thus buttressing a conclusion of obviousness.

Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. Pat. App. 20120058102 A1) and Gao et al. (WIPO Pat. App. 2016/131009 A1; see effective filing date of February 13, 2015 per U.S. Provisional App. 62/115,928), as applied to claims 17-19, 26-27, and 41 above, in view of Khalili et al. (WIPO Pat. App. 2017/066588 A2; see effective filing date of October 16, 2015 per U.S. Provisional App. 62/242,772).
supra.
Regarding claim 32, Wilson teaches an AAV-mediated delivery system comprising an AAV vector containing a nucleic acid sequence encoding a therapeutic product (para [0008], [0051]) and a nucleic acid sequence encoding an ablator (para [0008], [0020]-[0021], [0051]).  Wilson also teaches that the ablator, which can be an endonuclease, cleaves the therapeutic transcription product of the nucleic acid sequence encoding the said therapeutic product when activated by rapamycin (para [0019], [0065]; Fig. 21).  Finally, Wilson teaches that the endonuclease is a meganuclease or zinc-finger nuclease (para [0080]).
Wilson does not teach that the enzyme is Cpf1 and the at least one regulatable element comprising Cpf1 further comprises a single guide RNA (sgRNA).
Khalili teaches that an AAV expression vector can be used to express Cpf1 (p. 33, ln 24-28), and that the Cpf1 is guided to a target DNA sequence via an attached single guide RNA (abstract; p. 4, ln 11-14).  Khalili also teaches that other nuclease systems targeting DNA in addition to Cpf1 can be used in the present invention, such as meganucleases and zinc-finger nuclease (p. 14, ln 30-32; p. 15 ln 17-21).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the meganucleases or zinc-finger nucleases taught by Wilson with the Cpf1/sgRNA system taught by Khalili.  Khalili teaches that a Cpf1/sgRNA endonuclease system for editing DNA can be incorporated into an AAV expression vector, and one of ordinary skill in the art would have been motivated to substitute the meganucleases or zinc-finger nucleases taught by Wilson with the Cpf1/sgRNA system taught by Khalili because Khalili teaches that the Cpf1/sgRNA endonuclease system is commensurate/comparable with either meganucleases or zinc-finger nuclease for the purpose of editing DNA, and both Khalili and Wilson teach that endonucleases can be incorporated into an AAV expression vector.


	Regarding claim 33, Khalili also teaches that the guide RNA can be encoded by the same nucleic acid as the Cpf1 (p. 22, ln 27-30).  While Khalili does not teach ipsis verbis that the guide RNA is located downstream of the Cpf1, only two known options exist for the location of the nucleic acid encoding the guide RNA in relation to Cpf1 when located on the same nucleic acid: either upstream or downstream from Cpf1.  Because only two known options exist for the location of the nucleic acid encoding guide RNA when on the same nucleic acid as Cpf1, one of ordinary skill in the art would know that the nucleic acid encoding the guide RNA could be located downstream from the Cpf1 when provided with information teaching that both units are encoded by the same nucleic acid.  Thus, the claimed limitation is obvious in light of Khalili’s disclosure.

Claim(s) 17-19, 26-27, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. Pat. App. 20120058102 A1), in view of Lux et al. ("Green Fluorescent Protein-Tagged Adeno-Associated Virus Particles Allow the Study of Cytosolic and Nuclear Trafficking", Journal of Virology 79(18), 2005).
Regarding claim 17, Wilson teaches an AAV-mediated delivery system comprising an AAV vector containing a nucleic acid sequence encoding a therapeutic product (para [0008], [0051]) and a nucleic acid sequence encoding an ablator (para [0008], [0020]-[0021], [0051]), wherein expression of the ablator is controlled by an inducible promoter (para [0055]).  Wilson also teaches that the ablator, which can be an endonuclease, cleaves the therapeutic transcription product of the nucleic acid sequence 
Wilson also teaches that the sequences can be engineered into AAV viral vectors (para [0123]).
Wilson further teaches that the endonuclease can optionally be a chimeric protein in which nuclear localization signals are fused to the N- or C- terminus (para [0128]).  Wilson teaches, by way of an example, that such fusion of an NLS to the N-terminus a FokI endonuclease can further improve DNA-binding and ablation of a target nucleic acid (para [0048], [0395], [0398]).
While Wilson teaches packaging two sequences encoding two ablators into the same AAV vector, Wilson does not teach, however, that the second sequence containing the second ablator, such as an endonuclease (i.e., a meganuclease or zinc-finger nuclease, as disclosed by para [0080]), can be located in a capsid.
Lux teaches AAV particles having a VP2 capsid fused to GFP (abstract), wherein the GFP-VP2 fusion protein is created by ligating GFP and VP2 plasmids together before viral production (p. 11777, col 2, Plasmids and Viral production and purification).  Lux also teaches that fusing a protein to VP2 does not affect its localization in the nucleus of a cell infected by AAV, indicating that its nuclear localization sequence remains intact (p. 11778, col 2, Results).

The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the nuclear localization signals fused to either one of the endonuclease ablators taught by Wilson with a capsid, including the VP2 protein, having its nuclear localization signal intact taught by Lux.  Lux teaches that a VP2 protein retains its nuclear localization signal when fused to another protein, and one of ordinary skill in the art would have been motivated to substitute the nuclear localization signals fused to either one of the endonuclease ablators taught by Wilson with a capsid, including the VP2 protein, having its nuclear localization signal intact taught by Lux because doing so would also have also allowed for the nuclear localization of either endonuclease 
	 One skilled in the art would have a reasonable expectation of success of substituting the nuclear localization signals fused to either one of the endonuclease ablators taught by Wilson with a capsid, including the VP2 protein, having its nuclear localization signal intact taught by Lux because Lux teaches VP2 can be fused to other proteins and used to localize those proteins in the nucleus of cells infected with AAV particles.

Regarding claim 18, Wilson teaches that AAV1 or AAV6 may be use to generate the DNA constructs and viruses (para [00421]).
Regarding claim 19, Wilson teaches that the ablator “ablates the transcription product of the transgene or translation of its mRNA” (para [0019]), indicating that the first nucleic acid sequence (i.e., the one encoding the therapeutic product) encodes an mRNA (i.e., “product of the transgene”) capable of being ablated.  While claim 19 states that the payload “comprises…a wild-type mRNA, or engineered precursor thereof”, Applicant’s Specification states that the mRNA is encoded by the payload (para [0045]), indicating that the broadest reasonable interpretation of the phrase “compris[ing]…a wild-type mRNA, or engineered precursor thereof” includes DNA which encodes an mRNA of interest, and thus the DNA encoding mRNA of Wilson reasonably anticipates the claimed limitation.
Regarding claim 26, Wilson teaches that the regulatable element encodes an enzyme to cleave the payload product (para [0019], [0065]).
Regarding claim 27, Wilson teaches that the enzyme is a meganuclease or zinc-finger nuclease (para [0080]). 

Response to Arguments

	Applicant’s argument has been considered, but it is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While Applicant is correct that Wilson does not teach a regulatable element sequence in an AAV vector’s capsid, the original Non-Final Office action did not claim such.  Rather, the Non-Final action stated that Wilson in view of Lux renders obvious the feature of a regulatable element contained within an AAV capsid of an AAV vector, given that Wilson discloses an AAV vector containing one or more regulatable elements, wherein the regulatable elements can be attached to the N- or C- terminus of an NLS region, and Lux teaches that proteins can be attached to the VP2 capsid for transport in an AAV vector without affecting the nuclear localization sequence of the VP2 capsid.  In other words, Wilson in view of Lux renders obvious attaching a regulatable element to a VP2 capsid given that Wilson teaches attaching regulatable elements to an NLS sequence and Lux teaches that proteins can be attached to VP2 without affecting its NLS sequence.

Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. Pat. App. 20120058102 A1) and Lux et al. ("Green Fluorescent Protein-Tagged Adeno-Associated Virus Particles Allow the Study of Cytosolic and Nuclear Trafficking", Journal of Virology 79(18), 2005), as applied to claims 17-19, 26-27, and 41 above, in view of Khalili et al. (WIPO Pat. App. 2017/066588 A2; see effective filing date of October 16, 2015 per U.S. Provisional App. 62/242,772).
supra.
Regarding claim 32, Wilson teaches an AAV-mediated delivery system comprising an AAV vector containing a nucleic acid sequence encoding a therapeutic product (para [0008], [0051]) and a nucleic acid sequence encoding an ablator (para [0008], [0020]-[0021], [0051]).  Wilson also teaches that the ablator, which can be an endonuclease, cleaves the therapeutic transcription product of the nucleic acid sequence encoding the said therapeutic product when activated by rapamycin (para [0019], [0065]; Fig. 21).  Finally, Wilson teaches that the endonuclease is a meganuclease or zinc-finger nuclease (para [0080]).
Wilson does not teach that the enzyme is Cpf1 and the at least one regulatable element comprising Cpf1 further comprises a single guide RNA (sgRNA).
Khalili teaches that an AAV expression vector can be used to express Cpf1 (p. 33, ln 24-28), and that the Cpf1 is guided to a target DNA sequence via an attached single guide RNA (abstract; p. 4, ln 11-14).  Khalili also teaches that other nuclease systems targeting DNA in addition to Cpf1 can be used in the present invention, such as meganucleases and zinc-finger nuclease (p. 14, ln 30-32; p. 15 ln 17-21).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the meganucleases or zinc-finger nucleases taught by Wilson with the Cpf1/sgRNA system taught by Khalili.  Khalili teaches that a Cpf1/sgRNA endonuclease system for editing DNA can be incorporated into an AAV expression vector, and one of ordinary skill in the art would have been motivated to substitute the meganucleases or zinc-finger nucleases taught by Wilson with the Cpf1/sgRNA system taught by Khalili because Khalili teaches that the Cpf1/sgRNA endonuclease system is commensurate/comparable with either meganucleases or zinc-finger nuclease for the purpose of editing DNA, and both Khalili and Wilson teach that endonucleases can be incorporated into an AAV expression vector.


	Regarding claim 33, Khalili also teaches that the guide RNA can be encoded by the same nucleic acid as the Cpf1 (p. 22, ln 27-30).  While Khalili does not teach ipsis verbis that the guide RNA is located downstream of the Cpf1, only two known options exist for the location of the nucleic acid encoding the guide RNA in relation to Cpf1 when located on the same nucleic acid: either upstream or downstream from Cpf1.  Because only two known options exist for the location of the nucleic acid encoding guide RNA when on the same nucleic acid as Cpf1, one of ordinary skill in the art would know that the nucleic acid encoding the guide RNA could be located downstream from the Cpf1 when provided with information teaching that both units are encoded by the same nucleic acid.  Thus, the claimed limitation is obvious in light of Khalili’s disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.R./Examiner, Art Unit 1633                                                                           

/KEVIN K HILL/Primary Examiner, Art Unit 1633